 

Exhibit 10.4

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is hereby entered
into by NVR, INC., a Virginia corporation (the “Company”) and EUGENE J. BREDOW
(the “Executive”) on this 4th day of November 2015.

 

WHEREAS, the Company and the Executive are currently parties to an Employment
Agreement, dated May 31, 2012, as amended effective February 19, 2013 (the
“Prior Employment Agreement”), and desire to amend and restate the terms and
conditions of the Prior Employment Agreement in their entirety to read as set
forth herein;

 

WHEREAS, the Company desires to continue the Executive’s employment in the
capacity of Vice President and Controller and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to continue such employment and render such services; and

 

WHEREAS, the Company and the Executive have agreed that, as of the Effective
Date, the terms and conditions of such employment relationship shall henceforth
be as set out herein.

 

ACCORDINGLY, the parties agree as follows:

 

1.

Employment, Duties and Acceptance.

 

 

1.1

Employment by the Company.  The Company hereby employs the Executive, for itself
and its affiliates, to render exclusive and full-time services to the
Company.  The Executive will serve in the capacity of Vice President and
Controller.  The Executive will perform such duties as are imposed on the holder
of that office by the By-laws of the Company and such other duties as are
customarily performed by one holding such position in the same or similar
businesses or enterprises as those of the Company.  The Executive will perform
such other related duties as may be assigned to him from time to time by the
Company’s Board of Directors, Chief Executive Officer or Chief Financial
Officer.  The Executive will devote his entire full working time and attention
to the performance of such duties and to the promotion of the business and
interests of the Company.  This provision, however, will not prevent the
Executive from investing his funds or assets in any form or manner, or from
acting as a member of the board of directors of any companies, businesses, or
charitable organizations, so long as such investments or companies do not
compete with the Company, subject to the limitations set forth in Section 7.1.

 

 

1.2

Acceptance of Employment by the Executive.  The Executive accepts such
employment and shall render the services described above.

 

 

1.3

Place of Employment.  The Executive’s principal place of employment shall be the
Washington, D.C. metropolitan area, subject to such reasonable travel as the
rendering of services associated with such position may require.

 

 

1.4

Acknowledgement.  By signing this Agreement, the Executive acknowledges that he
has received copies of the Company’s current Code of Ethics and Standards of
Business Conduct (collectively, the “Code”), has read and understood the Code’s
content, and agrees to comply with the Code in all respects.

 

2.Duration of Employment.

 

This Agreement and the employment relationship hereunder will continue in effect
for five years from January 1, 2016 through December 31, 2020.  It may be
extended beyond December 31, 2020 by mutual, written agreement at any time.  In
the event of the Executive’s termination of employment during the term of this
Agreement, the Company will be obligated to pay all base salary, bonus and other
benefits then accrued, as well as cash reimbursement for all accrued but unused
vacation, plus, if applicable, the additional payments provided for in Sections
6.1, 6.2, 6.3, 6.5, 6.7 and 6.8 of this Agreement.

 

3.Compensation.

 

 

3.1

Base Salary.  As compensation for all services rendered pursuant to this
Agreement, the Company will pay to the Executive an annual Base Salary of THREE
HUNDRED THIRTY THOUSAND DOLLARS ($330,000) payable in equal monthly installments
of TWENTY-SEVEN THOUSAND FIVE HUNDRED DOLLARS ($27,500.00).  The Company’s
Compensation Committee of the Board of Directors (the “Compensation Committee”)
in its sole discretion may increase, but may not reduce, the Executive’s annual
base salary.

 

 

--------------------------------------------------------------------------------

 

 

3.2

Annual Bonus.  The Executive shall be eligible to be paid a bonus annually in
cash pursuant to the Company’s annual incentive plan, as determined by the
Compensation Committee (the “Annual Bonus”), in a maximum amount of 100% of the
Executive’s annual base salary.  The Annual Bonus (if any) shall be earned on
the last day of the calendar year to which it relates, and shall be paid at the
same time (or times) and in the same manner as annual bonuses for other senior
executives of the Company.  Entitlement to the Annual Bonus is dependent on the
Executive meeting certain goals, which shall be established annually by the
Company, and shall be subject to the approval of the Compensation Committee. 

 

 

3.3

Participation in Employee Benefit Plans.  The Executive shall be permitted
during the term of this Agreement, if and to the extent eligible, to participate
in any group life, hospitalization or disability insurance plan, health program,
pension plan, employee stock ownership plan or similar benefit plan of the
Company, which may be available to other comparable executives of the Company
generally, on the same terms as such other executives.  The Executive shall be
entitled to paid vacation and all customary holidays each year during the term
of this Agreement in accordance with the Company’s policies.

 

 

3.4

Expenses.  Subject to such policies as may from time to time be established by
the Company’s Board of Directors, the Company shall pay or reimburse the
Executive for all reasonable expenses actually incurred or paid by the Executive
in the performance of the Executive’s services under this Agreement upon
presentation of expense statements or vouchers or such other supporting
information as it may require.

 

 

3.5

Stock Holding Requirement.  The Executive is required to continuously hold at
all times NVR, Inc. common stock with a value equal to four (4) times the
Executive’s base salary as then in effect, subject to the Company’s policy
titled the NVR, Inc. Stock Holding Requirement for NVR’s Board of Directors
(“Directors”) and Certain Members of Senior Management (“Senior Management”),
which is incorporated herein by reference.  The stock holding requirement
described in this Section 3.5 may be adjusted at any time by the Company’s Board
of Directors upon thirty days’ written notice, but not more than once in any
twelve (12) month period.

 

4.

Equity Incentive And Long-Term Incentive Plans.

 

The Executive is a participant in one or more of the Company’s equity incentive
plans or programs available to senior executives of the Company (collectively,
the “Equity Incentive Plans”).  The Executive has entered into separate
agreements governing the terms of his participation in the Equity Incentive
Plans.  The Executive is eligible to participate in any future equity or
long-term incentive plan adopted by the Company.

 

5.

Deferred Compensation Plan.

 

The Executive has the opportunity to defer certain amounts fully earned under
annual and long-term incentive plans into the Company’s deferred compensation
plan, as available to senior management from time to time (the “Deferred
Compensation Plan”).  The amounts deferred will be held in a fixed number of
shares of NVR, Inc. common stock within a Rabbi Trust, and will be distributed
to the Executive upon separation of service from the Company.  All amounts held
for the Executive by the Rabbi Trust pursuant to the Deferred Compensation Plan
will be fully vested and not subject to forfeiture for any reason, regardless of
the reason for termination.  Distributions will be made pursuant to the terms of
the Deferred Compensation Plan, subject to the Company’s Financial Policies and
Procedures File 1.21, Deferred Compensation Plan Administration, and File 1.34,
Insider Information, Trading, Tipping and Compliance (Executive Officers and
Directors).

 

6.

Termination, Disability or Retirement.

 

 

6.1

Termination Upon Death.  If the Executive dies during the term hereof, this
Agreement shall terminate, except that the Executive’s legal representatives
shall be entitled to receive the Executive’s Base Salary and accrued Annual
Bonus for the period ending on the last day of the second calendar month
following the month in which the Executive’s death occurred.  For purposes of
this Section 6.1, the accrued Annual Bonus shall be calculated as one hundred
percent (100%) of Base Salary multiplied by the fraction of (x) the number of
days in the calendar year through the last day of the second calendar month
following the month in which Executive died divided by (y) 365 days (regardless
of whether the performance goals established pursuant to Section 3.2 are
actually met for such year).  Payments due under this Section 6.1 will be made
in a lump sum within 10 days following six months and one day after the date of
death.

 

 

6.2

Disability.  If during the term hereof the Executive becomes physically or
mentally disabled, whether totally or partially, so that the Executive is, as
determined by the Company’s Board of Directors in its sole discretion taking
into account the Executive’s eligibility for benefits under Company-sponsored
long-term disability plans or

 

--------------------------------------------------------------------------------

 

 

programs, substantially unable to perform his services hereunder, the Executive
shall transfer from active to disability status.  Nothing in this Section 6.2
shall be deemed to in any way affect the Executive’s right to participate in any
disability plan maintained by the Company and for which the Executive is
otherwise eligible.  If the Executive transfers to disability status, he would
be entitled to receive the Executive’s Base Salary and accrued Annual Bonus for
the period ending on the last day of the second calendar month following the
month in which the Executive is transferred to disability status.  For purposes
of this Section 6.2, the accrued Annual Bonus shall be calculated as one hundred
percent (100%) of Base Salary multiplied by the fraction of (x) the number of
days in the calendar year through the last day of the second calendar month
following the month in which the Executive was transferred to disability status
divided by (y) 365 days (regardless of whether the performance goals established
pursuant to Section 3.2 are actually met for such year).  Payments due under
this Section 6.2 will be made in a lump sum within 10 days following six months
and one day after the date the Executive transferred to disability status. 

 

 

6.3

Retirement.  If the Executive elects to terminate employment upon meeting the
established criteria for Retirement prior to the end of the term of this
agreement, the Executive will be entitled to receive the Executive’s Base Salary
for the period ending on the last day worked.  “Retirement” means voluntary
termination of employment after attainment of age 65.  Any Annual Bonus amounts
due to the Executive shall be payable, in the same form and at the same time
that all other employees receive their bonus payment, to the extent performance
goals for the year are achieved.  The Annual Bonus shall be calculated as one
hundred percent (100%) of Base Salary multiplied by the fraction of (x) the
number of days in the calendar year through the last day worked by the Executive
divided by (y) 365 days, multiplied by the percent of the maximum Annual Bonus
achieved pursuant to the performance goals in place in the year of
retirement.  In addition, the Executive shall be entitled to payment of ONE
HUNDRED PERCENT (100%) of his then annual Base Salary.  Payments other than the
Annual Bonus due under this Section 6.3, if any, will be made in a lump sum
within 10 days following six months and one day after the date of
retirement.    

 

 

6.4

Termination for Cause.  The Company may terminate the Executive’s employment
hereunder for Cause at any time by written notice to the Executive.  In such
event, the Executive is not entitled to any severance pay.  A termination of the
Executive under this Section 6.4 does not affect the Executive’s rights pursuant
to Section 5 of this Agreement.  “Cause” means, as determined by the Board of
Directors and described herein, (i) conviction of (a) a felony, (b) a willful or
knowing violation of any federal or state securities law, or (c) a crime
involving moral turpitude; (ii) gross negligence or gross misconduct in
connection with the performance of the Executive’s duties as described in
Section 1.1 herein (which shall include a breach of the Executive’s fiduciary
duty of loyalty); or (iii) a material breach of any covenants by the Executive
contained in any agreement between the Executive and the Company or its
affiliates (including but not limited to breaching affirmative or negative
covenants or undertakings set forth in Section 7 herein).

 

 

6.5

Termination Without Cause.  The Company may on sixty (60) days’ notice terminate
the Executive’s employment without Cause (as such term is defined in Section
6.4) during the term of this Agreement.  In the event of a termination without
Cause, as full satisfaction of the Company’s obligations to the Executive, the
Executive shall be entitled to receive (i) the Executive’s Base Salary and
accrued Annual Bonus for the period ending on the date of termination and
(ii)  an amount equal to ONE HUNDRED PERCENT (100%) of his then annual Base
Salary, paid in a lump sum within 10 days following six months and one day after
the date of termination.  For purposes of this Section 6.4, the accrued Annual
Bonus shall be calculated as one hundred percent (100%) of Base Salary
multiplied by the fraction of (x) the number of days in the calendar year
through the last day worked by the Executive divided by (y) 365 days (regardless
of whether the performance goals established pursuant to Section 3.2 are
actually met for such year).  The Executive shall also be provided with
outplacement services with a firm jointly selected by the Executive and the
Company at a cost not to exceed ONE HUNDRED THOUSAND DOLLARS ($100,000.00).

 

 

6.6

Voluntary Termination.  The Executive may on ninety (90) days’ notice terminate
his employment hereunder at any time during the term of this Agreement.  In such
event, he shall not be entitled to any severance pay except in the circumstances
described in Sections 6.7 and 6.8 below.

 

 

6.7

Voluntary Termination With Good Reason.  In the event of a voluntary termination
by the Executive with Good Reason, the Executive shall be entitled to receive
the same severance pay and benefits due upon a termination without Cause
pursuant to Section 6.5 above.  “Good Reason” means (i) a material diminution in
the Executive’s authority, duties or responsibilities as described herein;
(ii) a requirement that the Executive report to a corporate officer other than
the Company’s Chief Executive Officer or Chief Financial Officer; (iii) a
material change in the Executive’s principal place of employment to a location
that is more than 50 miles from Reston, Virginia; (iv) the failure of any
successor of the Company to expressly in writing assume the Company’s
obligations under this Agreement; or (v) any other action or inaction that
constitutes a material breach by the Company of any agreement between the
Executive and the Company or its successor.  Notwithstanding the foregoing, the
Executive shall not be

 

--------------------------------------------------------------------------------

 

 

treated as having terminated with Good Reason unless (a) the Executive notifies
the Company in writing of the event or condition constituting Good Reason within
sixty (60) days after he knows, or with the exercise of reasonable diligence
would have known, of the occurrence of such event or condition; (b) the Company
fails within thirty (30) days after receipt of such notice to cure such event
and return the Executive to the position he would have been in had the event or
condition not occurred; and (c) within thirty (30) days after the end of the
cure period described in clause (b), the Executive notifies the Company in
writing of his intent to terminate employment; provided, however, that in no
event shall the Executive’s failure to notify the Company of the occurrence of
any event constituting Good Reason, or to voluntarily terminate as a result of
such event, be construed as a consent to the occurrence of future events,
whether or not similar to the initial occurrence, or a waiver of his right to
resign for Good Reason as a result thereof. 

 

 

6.8

Voluntary Termination-Change of Control.  In the event the Executive voluntarily
terminates his employment hereunder in connection with or within one (1) year
after a Change of Control of the Company (as defined below), the Executive shall
receive a single lump sum payment in an amount equal to ONE HUNDRED PERCENT
(100%) of his then annual Base Salary, as well as his accrued pro-rata Annual
Bonus through the date of termination (regardless of whether the performance
goals established pursuant to Section 3.2 are actually met for such
year).  Payment of such amount shall be made in a lump sum within 10 days
following six months and one day after the date of termination.  For purposes of
this Agreement, “Change of Control” means (i) the dissolution or liquidation of
the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(ii) a sale of substantially all of the assets of the Company to another person
or entity, or (iii) any transaction or series of transactions (including without
limitation a merger or reorganization in which the Company is the surviving
entity) which results in any person or entity (other than persons who are
stockholders or affiliates immediately prior to the transaction) owning 50% or
more of the combined voting power of all classes of stock of the Company, and
where there has been a material diminution in the Executive’s authority, duties
or responsibilities as described herein.

 

 

6.9

Voluntary Termination-Change in Senior Leadership Accompanied by Change in
Business Philosophy.  If the Company elects a new Chairman and/or appoints a
Chief Executive Officer (the “New Senior Leader”) and provided that on or after
the date of such election and/or appointment, the Board of Directors or New
Senior Leader enacts major changes in the Company’s business philosophy, mission
or business strategies, the Executive may voluntarily terminate his
employment.  To provide sufficient time for a transfer of the Executive’s
responsibilities and duties, he shall be required to provide ninety (90) days’
notice prior to such voluntary termination and the Company shall have the option
of extending the notice an additional thirty (30) days.  In the event the
Executive voluntarily terminates his employment in connection with or within one
year after the election of a New Senior Leader accompanied by any of the changes
described in this Section 6.9, he shall not be entitled to any severance pay and
shall not be bound by the “Covenant Not to Compete” described in Section 7.

 

 

6.10

Continuing Payments.  In the event any of the events described in this Section 6
should occur during the term of this Agreement, and result in payments to the
Executive which would in their normal course continue beyond the term of this
Agreement, such payments shall be made at such times and in such amounts as if
the term of this Agreement had not expired.

 

 

6.11

Effect of Termination.  Except as otherwise expressly agreed to in writing by
the Executive and the Company, in the event of the Executive’s termination of
employment for any reason, he shall automatically be deemed to have resigned
from all assignments or appointments by or positions with the Company and its
affiliates.  Any such resignation shall not affect the characterization of the
Executive’s termination of employment as voluntary or involuntary or with or
without Cause or Good Reason.

 

7.

Covenant Not to Compete.

 

The covenant set forth in Section 7.1 shall be applicable during the employment
term and for a period of one (1) year after termination in the event the
Executive is terminated pursuant to Section 6.3 “Retirement”, Section 6.4 for
“Cause”, Section 6.5 “Without Cause”, or Section 6.6 “Voluntary”.  

 

In the event that the Executive terminates pursuant to Section 6.7 “Voluntary
With Good Reason”, Section 6.8 “Voluntary Termination – Change of Control” or
Section 6.9 “Voluntary Termination-Change in Senior Leadership Accompanied by
Change in Business Philosophy”, the non-competition provisions of Section 7
become void.  All other provisions in Section 7 remain in full force and effect.

 

 

--------------------------------------------------------------------------------

 

 

7.1

Scope.  During the term of Executive’s employment under this Agreement, and for
the applicable period thereafter, Executive hereby covenants and agrees that he
shall not, at any time, directly or indirectly, anywhere in the Restricted Area
(i) own more than 5% of outstanding shares or control any residential
Homebuilding, Mortgage Financing, or Settlement Services Business  that competes
with the Company or an affiliate; or (ii) work for, become employed by, or
provide services to (whether as an employee, consultant, independent contractor,
partner, officer, director, or board member) any person or entity that competes
with the Company or an affiliate in the residential Homebuilding Business,
Mortgage Financing Business, or Settlement Services Business (including but not
limited to an entity owned or managed by a Family member). “Restricted Area”
means the counties and other units of local government in which the Company
engaged in the residential Homebuilding Business, Mortgage Financing Business or
Settlement Services Business, within the 24-month period prior to Executive’s
termination of employment.  Further, Executive will not (a) hire or solicit for
hiring, any person, who, during the last twelve (12) months prior to Executive’s
termination of employment, was an employee of the Company or provided services
as a subcontractor to the Company; (b) utilize or solicit the services of, or
acquire or attempt to acquire real property, goods, or services from, any
developer or subcontractor utilized by the Company; or (c) solicit any customer
or client or prospective customer or client of the Company with whom the
Executive had any communications with or about whom the Executive had any access
to information during the 12-month period prior to the Executive’s termination
of employment. Any investments made by the Executive in private equity or hedge
funds/vehicles for which the Executive does not hold a controlling financial or
management interest is not considered a violation of this Section 7.1. 

 

 

7.2

Definitions.  For purposes of this Agreement, (i) the term “Family” shall mean
Executive, Executive’s spouse, and any minor children and any entity that
Executive, Executive’s spouse, and any minor children control, either directly
or indirectly; (ii) “control” for purposes of the immediately preceding clause
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities, by contract, or otherwise); (iii) the term “Homebuilding Business”
shall mean the business of designing and constructing single family homes;
(iv) the term “Mortgage Financing Business” shall mean the origination,
underwriting, closing, placement or sale of residential home mortgages (new home
construction only); and (v) the term “Settlement Services Business” shall mean
the brokering of title insurance and the performance of title searches related
to loan closings in connection with the Mortgage Financing Business.

 

 

7.3

Reasonableness.  The Executive acknowledges that the restrictions contained in
this Section 7 are reasonable and necessary to protect the business and
interests of the Company, and that it would be impossible to measure in money
the damages that would accrue to the Company by reason of the Executive’s
failure to perform his obligations under this Section 7.  Therefore, the
Executive hereby agrees that in addition to any other remedies that the Company
may have at law or at equity with respect to this Section 7, the Company shall
have the right to have all obligations, undertakings, agreements, and covenants
set forth herein specifically performed, and that the Company shall have the
right to obtain an order of such specific performance (including preliminary and
permanent injunctive relief to prevent a breach or contemplated breach of any
provision of this Section 7) in any court of the United States or any state or
political subdivision thereof, without the necessity of proving actual damage;
provided that the Company is not in breach of any of its obligations hereunder.

 

 

7.4

Confidentiality.  In connection with the Executive’s employment with the
Company, Executive has had or may have access to confidential, proprietary, and
non-public information concerning the business or affairs of the Company,
including but not limited to trade secrets (as defined in Virginia Code §
59.1-336) and other information concerning the Company’s customers, developers,
lot positions, subcontractors, employees, pricing, procedures, marketing plans,
business plans, operations, business strategies, and methods (collectively,
“Confidential Information”).  Accordingly, both during and after termination of
the Executive’s employment with the Company (regardless of whether he, or the
Company or an affiliate terminates his employment), he shall not misappropriate,
use or disclose to any third party any Confidential Information for any reason
other than as intended within the scope of his employment. In the event that the
Executive is required by law to disclose any Confidential Information, the
Executive agrees to give the Company prompt advance written notice thereof, to
the extent possible, and to provide the Company, if requested, with reasonable
assistance in obtaining an order to protect the Confidential Information from
public disclosure.  Upon termination of the Executive’s employment for any
reason, or at any other time upon request of the Company, the Executive shall
immediately deliver to the Company all documents, forms, blueprints, designs,
policies, memoranda, or other data (and copies hereof), in tangible, electronic,
or intangible form, relating to the business of the Company or any of its
affiliates.  Notwithstanding the foregoing, Confidential Information shall not
include information that (i) the Executive had in his possession as of the
commencement of his employment with the Company or its affiliates, provided that
such information is not subject to a confidentiality agreement with, or other
obligation of secrecy to, the Company or its affiliates, or (ii) becomes
publicly available other than through disclosure by the Executive in violation
of this Agreement or any other applicable agreement.

 

--------------------------------------------------------------------------------

 

 

 

7.5

No Conflict.  The Covenant Not to Compete set forth in this Section 7 shall
supersede and override any and all limitations on Executive’s right to compete
with the Company including, without limitation, any similar covenants not to
compete in the Equity Incentive Plans and shall be the sole standard by which
Executive shall be bound.

 

8.Other Provisions.

 

 

8.1

Notices.  Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid, and shall be deemed given when so delivered
personally, telegraphed, telexed, or sent by facsimile transmission, or if
mailed, four days after the date of mailing as follows:

 

 

(i)

if the Company, to:

NVR, Inc.

Attn: Senior Vice President of Human Resources

11700 Plaza America Drive

Suite 500

Reston, VA 20190

 

 

(ii)

if the Executive, to:

Eugene J. Bredow

 

 

 

8.2

Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

 

 

8.3.

Waiver and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.  No waiver by the
Company or the Executive of a breach of, or of a default under, any of the
provisions of this Agreement, nor the Company’s or the Executive’s failure on
one or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as to the
waiver of any such provision, rights, or privileges hereunder.

 

 

8.4

Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the Commonwealth of Virginia.

 

 

8.5

Assignability.  This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive.  The Company shall assign this
Agreement and its rights, together with its obligations, to any entity which
will substantially carry on the business of the Company subject to the
Executive’s rights set forth in this Agreement.

 

 

8.6

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.

 

 

8.7

Headings.  The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

 

8.8

Indemnification.  The Company agrees to indemnify the Executive, to the fullest
extent permitted under Virginia and any other applicable law, against any and
all expenses reasonably incurred by the Executive, including attorney’s fees, in
connection with any action, suit, or proceeding, whether civil, criminal, or
administrative and whether formal or informal, including but not limited to any
judgment, settlement, fine or penalty or any excise tax related to any employee
benefit plan, (each a “proceeding”), to which the Executive is a party (whether
as plaintiff, defendant or otherwise) in which any person (including but not
limited to the Company or any governmental agency) seeks to (i) impose on the
Executive any sanction or liability by reason of any action the Executive took
or failed to take in his capacity as an executive officer of the Company or by
reason of the Executive’s status as an executive officer of the Company, or (ii)
recover or withhold from the Executive any compensation, equity award or

 

--------------------------------------------------------------------------------

 

 

other benefit paid or payable to him by the Company or allocated or granted to
him under any plan maintained or administered by the Company. Unless a
determination has been made that indemnification is not permissible, the Company
shall make advances and reimbursements for expenses reasonably incurred by the
Executive in a proceeding as described above upon receipt of an undertaking from
the Executive to repay the same if it is ultimately determined that the
Executive is not entitled to indemnification. Such undertaking shall be an
unlimited, unsecured general obligation of the Executive and shall be accepted
without reference to the Executive’s ability to make repayment.  The
determination that indemnification under this Section 8.8 is permissible and the
authorization of such indemnification (if applicable) in a specific case shall
be made in accordance with applicable law; provided that liabilities and
expenses incurred because of the Executive’s willful misconduct or a knowing
violation of criminal law for which the Executive is convicted shall not be
indemnifiable under this Section 8.8.  The termination of a proceeding by
judgment, order, settlement, conviction (except in the case of a conviction of a
knowing violation of criminal law), or upon a plea of nolo contendere or its
equivalent shall not of itself create a presumption that the Executive acted in
such a manner as to make him ineligible for indemnification.    The Executive’s
right to indemnification under this Section 8.8 does not limit any right to
indemnification the Executive may have under the Company’s certificate of
incorporation, the Company’s bylaws, this Agreement, or any other agreement to
which the Executive is a party.  The Company shall also use its best efforts to
obtain coverage for the Executive under an insurance policy (whether now in
force or hereinafter obtained) during the term of this Agreement covering the
officers and directors of the Company or its affiliates.  This Section 8.8 shall
survive the termination of this Agreement. This Section 8.8 shall also survive
termination of Executive’s employment. 

 

 

8.9

Termination of Employment.The Executive will be deemed to have a termination of
employment for purposes of determining the timing of any payments or benefits
hereunder that are classified as deferred compensation only upon a “separation
from service” within the meaning of Internal revenue Code Section 409A.

 

9.Effective Date.

 

This Agreement shall be effective as of January 1, 2016.

 

IN WITNESS WHEREOF, The parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

 

NVR, INC.

 

 

 

 

 

 

By:

/s/ James Repole

 

/s/ Eugene J. Bredow

 

JAMES REPOLE

 

EUGENE J. BREDOW

 

 